*1262OPINION.
MoRRis:
It appears from the deficiency notice that the only year in which respondent asserted a deficiency is the year 1920. As our jurisdiction is limited under the statute to the years in which a deficiency is asserted, it follows that the petition will have to be dismissed as to each and every year here involved except the year 1920. Appeal of Cornelius Cotton Mills, 4 B. T. A. 255.
The actual cash value of the leasehold has, in our opinion, been definitely established by the petitioner to have been $43,000 at the time acquired. Two offers to purchase the entire property for $75,000 were made just prior to incorporation by separate parties, and both parties subsequently offered still larger amounts for the property. The respondent admitted that the plant and equipment cost $32,000, being the value urged by the petitioner, which leaves $43,000 to be allocated to the leasehold. It is our opinion that the latter value should be used for depletion purposes.

Judgment will be entered on 10 days’ notice, under Rule BO.

Considered by Trammell, Murdock, and Sleeken.